Citation Nr: 1433478	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  The Board notes that the Veteran testified before the undersigned during a June 2014 Board videoconference hearing.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, more development is needed prior to disposition of the issue on appeal.  Here, the Veteran testified in June 2014 that her service-connected psychiatric symptomatology had worsened since the most recent VA examination (conducted in September 2013).  See Transcript, p. 10.  She indicated that her current manifestations of major depressive disorder included hearing voices, and that she also noted that she contemplated self-harm (daily), which she denied during her September 2013 VA examination.  She also indicated that she was unable to work as a result of her psychiatric symptoms.  See Transcript, pp. 4, 11, 14.  She further testified that she received VA psychiatric treatment once per month.  See Transcript, p. 15.  In light of the Veteran's credible testimony that her service-connected psychiatric disability has increased in severity, the Board finds it prudent to obtain a new VA examination to fully and fairly assess the merits of the claim.  

In addition, during the June 2014 board hearing, the Veteran testified that she stopped working due to her service-connected psychiatric disability.   A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.

Prior to scheduling the above examination, all outstanding VA medical records dated from October 2013 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated from October 2013 to the present.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected major depressive disorder.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to provide the following:

(a) Identify the nature and severity of all current manifestations of the Veteran's service-connected major depressive disorder.  

(b) Importantly, the examiner must also determine, to the extent possible, which psychiatric symptoms are attributable to the Veteran's service-connected major depressive disorder, and which are instead attributable to her non-service-connected borderline personality disorder or any other non-service-connected psychiatric condition, to include PTSD.  If it is not possible to assign the symptomatology to any specific disorder, the examiner should so state.

(c) The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected major depressive disorder

(d) The examiner should also describe the impact of the   Veteran's major depressive disorder on her occupational and social functioning and should state whether she is unable to secure or follow a substantially gainful occupation by reason of her service-connected major depressive disorder.  If the Veteran is felt able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities.

3.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



